Citation Nr: 1220200	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-15 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for loss of teeth and sore gums.

2. Entitlement to an initial compensable rating for erectile dysfunction.

3. Entitlement to a rating higher than 20 percent for diabetes mellitus.

4. Entitlement to a rating for severe proliferative diabetic retinopathy with macular degeneration and cataract of the left eye and aphakia with intraocular lens implant of the right eye higher than 60 percent prior to October 6, 2009, higher than 70 percent from October 6, 2009 to March 24, 2011, and higher than 90 percent from March 25, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1954 to January 1974.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in October 2008, a supplemental statement of the case was issued in October 2011, and a substantive appeal was timely received in October 2011.  

As for the diabetic retinopathy, the rating decision in July 2008 granted a 60 percent rating from February 21, 2008.  A rating decision in March 2010 granted a 70 percent rating from October 6, 2009, and a rating decision in December 2011 granted a 90 percent rating effective March 25, 2011.  

A review of the Virtual VA paperless claims processing system includes approximately 370 pages of VA treatment records from 2006 to 2011, to include a VA progress note in June 2010 which shows diabetic nephropathy.  As diabetic nephropathy is secondary to the service-connected diabetes mellitus, service connection for diabetic nephropathy as secondary to the service-connected diabetes mellitus is raised by the record and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an initial compensable rating for erectile dysfunction and higher ratings for diabetes mellitus and diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that the issue of entitlement to service connection for loss of teeth and sore gums is mute as VA approved his dental surgery for removal of all remaining teeth and replaced them with upper and lower dentures.  


CONCLUSION OF LAW

The issue of entitlement to service connection for loss of teeth and sore gums is dismissed as there is no specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim of Entitlement to Service Connection for 
Loss of Teeth and Sore Gums

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the present case, the rating decision on appeal denied service connection for loss of teeth and sore gums.  In February 2008, the Veteran contended that he lost 9 teeth, his teeth were falling out due to diabetes, and diabetes caused inflamed and sore gums.  In September 2008, he claimed he had periodontal disease associated with diabetes.  

In the Form 9 Appeal received in October 2011, the Veteran checked the box indicating that he was appealing all issues addressed in the statement of the case and supplemental statements of the case, which includes entitlement to service connection for loss of teeth and sore gums.  He also checked the box indicating that he only was limiting his appeal to issues numbered two to four in the statement of the case and supplemental statements of the case, thereby excluding issue number one, which is entitlement to service connection for loss of teeth and sore gums.  Nevertheless, as the Veteran checked the box indicating that he was appealing his claim of entitlement to service connection for loss of teeth and sore gums, the Board finds that he perfected his appeal regarding his claim of entitlement to service connection for loss of teeth and sore gums.  Along with the Form 9 the Veteran submitted a statement which the Board construes as a withdrawal of his claim of service connection for loss of teeth and sore gums.  He specifically stated the issue of both teeth and sore gums was mute, as he was granted a total disability rating for individual unemployability and VA approved his surgery for removal of all remaining teeth and replaced them with upper and lower dentures.  Therefore there remain no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for loss of teeth and sore gums and the issue is dismissed.


ORDER

The appeal is dismissed pertaining to the issue of entitlement to service connection for loss of teeth and sore gums.



REMAND

In February 2008, the Veteran filed an increased rating claim for diabetes mellitus.  In January 2009, the Veteran submitted written authorization for VA to obtain private treatment records, dated from 1999 to 2008, pertaining to his diabetes and eye sight from Conway Medical Center.  A review of the claims folder shows that records dated in 1999 and from January 2008 to February 2008 from Conway Medical Center are in the claims folder; however, these records were received prior to the Veteran's January 2009 authorization.  While the Veteran in January 2009 indicated that all records from Conway Medical Center should have been previously furnished, the file only includes records from 1999 and 2008 from this facility and not from 1999 to 2008.  As the Veteran authorized VA to obtain records from 1999 to 2008 and these records were not requested, under the duty to assist an attempt needs to be made to obtain these records and associate them with the claims folder.  

In a statement which was received with the Form 9 Appeal in October 2011, the Veteran indicated that his service-connected diabetic retinopathy increased in severity and asserted that his right eye which was treated for a cataract is cloudy again and that VA has yet to address his left eye cataract.  As the Veteran is competent to describe symptoms pertaining to his eye disability and as the evidence suggests a possible material change regarding the service-connected diabetic retinopathy since the last examination in March 2011, a reexamination is warranted under 38 C.F.R. § 3.327.  Further, as the Veteran's last VA examination for diabetes was in March 2010 and the issue needs to be remanded for outstanding private treatment records, a contemporaneous VA diabetes examination should be conducted to determine the current level of severity.  The Board notes that while the Veteran in February 2008 indicated that diabetes caused his activities to be regulated, VA medical records from 2008 to 2011 do not indicate his activities were regulated (but the records do show the Veteran had a restricted diet and started having insulin injections in July 2009).  On VA examination in April 2008, the examiner noted the Veteran exercised.  VA progress notes from July 2009 onward indicate the Veteran was not on an exercise program but did gardening and walking.  On VA examination in March 2010, the Veteran denied any activity restrictions due to his diabetes.  

As for an initial compensable rating for erectile dysfunction, in October 2011 the Veteran contended that he never had a VA examination to evaluate the severity of his disability.  A review of the evidence shows that there is a VA genitourinary examination dated in April 2008; however as findings from this examination are insufficient to adequately evaluate the disorder, under the duty to assist the Veteran should be afforded a new VA examination to determine the current level of severity.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ask the Veteran to submit written authorization for VA to obtain treatment records dated from 1999 to 2008 pertaining to his eye disability and diabetes mellitus from Conway Medical Center.  If any of the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. A VA eye examination should be scheduled to determine the level of severity of the Veteran's diabetic retinopathy with macular degeneration and cataract of the left eye and aphakia with intraocular lens implant of the right eye.  The claims folder should be made available to the examiner in connection with the examination.  The examiner should specifically make findings on impairment of the Veteran's visual field and central visual acuity.  The examiner is asked to provide a written interpretation of the March 2011 Goldman visual field test. 

3. Arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file should be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail. 

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected erectile dysfunction, to include loss of erectile power and any penis deformity.  The claims files must be made available to and reviewed by the examiner.  

5. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


